DETAILED ACTION
	This action is in response to the applicant’s request for continued examination filed on February 22, 2021. Claims 21-40 are pending and addressed below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

Response to Amendment
In response to the Applicant’s amendments to claims 24 and 30, to correct issues of clarity and antecedent basis, the rejections of claims 24-25 and 30-31 have been withdrawn.
Claims 21, 24, 27-28, 30-31, 33-36, and 38-39 have been amended. Claim 1-20 are cancelled. Claims 21-40 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed February 22, 2021, with respect to claims 21-40 have been fully considered and are persuasive.  The rejection of claims 21-40 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closet prior art “herein Ai et al., US 2015/0343536 (hereinafter Ai)”, “herein Lynde et al., US 4,938,391 (hereinafter Lynde)”, and “herein Bansal et al., US 2015/0101812 (hereinafter Bansal)”, for the following reasons”
Ai discloses a cutting tool or cutter that includes an arm with a first end for pivotally mounting to the tool and a second end distal from the first end. The arm includes two inserts (blades), a leading blade 
Ai does not discloses the knife is pivotable between extended and retracted positions, a cutting face between the first and second ends of the arm, the cutting face orientated to face an object to be cut when the arm is mounted to the downhole cutting tool and at an initiation of cutting the object, the trailing blade cuts the object before the leading blade makes cutting contact with the object.

Lynde discloses a downhole cutting tool including a body and cutter arms and blades coupled to the body.  The blades include a leading blade and a trailing blade separated by a gap. The trailing blade is placed behind the leading blade with respect to an operational direction of rotation of the rotary cutting tool. 
Lynde does not disclose the trailing blade extending to a second distance from the cutting face, the second distance being greater than the first distance of the leading blade, and at an initiation of cutting the object, the trailing blade cuts the object before the leading blade makes cutting contact with the object.

Bansal discloses a milling system. The milling system includes arms with blades mounted to the milling tool. The arms can be extended and retract from the milling tool body. The arms include a leading blade and a trailing blade separated by a gap.  The trailing blade is positioned behind the leading blade with respect to the operational direction of rotation. The trailing blade extends a greater distance from the arm than the leading blade and at an initiation of cutting the object, the trailing blade cuts the object before the leading blade makes cutting contact with the object.
Bansal fails to disclose the arm with a first end having a mount for pivotally mounting the knife to the downhole rotary cutting tool, the knife is pivotable between extended and retracted positions, and a cutting face between the first and second ends of the arm and the cutting face orientated to face an object to be cut when the arm is mounted to the downhole cutting tool and at an initiation of cutting the object.

Ai, Lynde, and Bansal fail to suggest alone, or in combination, the limations of “a cutting face between the first and second ends of the arm and the cutting face orientated to face an object to be cut when the arm is mounted to the downhole cutting tool” and “wherein at initiation of cutting the object, the trailing blade cuts the object before the leading blade makes cutting contact with the object” as recited in claim 1, “a cutting face between the first and second ends, the cutting face orientated to face an object to be cut” and “wherein at initiation of cutting the object, the trailing blade cuts the object and becomes worn before the leading blade makes cutting contact with the object” as recited in claim 38, and “a cutting face between the first and second ends, the cutting face orientated to face a downhole object to be cut” and “the trailing blade cuts the downhole object and becomes worn before the leading blade cuts the downhole object” as recited in claim 39. 

The Examiner is unaware of prior art which reasonably suggests alone or in combination, the limitations of the invention, as claimed. Further, it is the Examiner’s position that any combination of Ai, Lynde, and/or Bansal in order to arrive at the claimed invention would be based upon improper hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676